Title: From James Madison to the Chairman of the Republican Meeting of Washington County, Kentucky, 27 September 1809
From: Madison, James
To: Chairman of the Republican Meeting of Washington County, Kentucky


Sir
Va. Sepr. 27. 1809
I have duly recd. the resolutions of the inhabts. of Washington County, in Kentucky, assembled on the 28th. of Augst.
The determination evinced by these Resolns. to maintain the national rights & honor, agst. aggressions from whatever quarter, can not but be acceptable to those to whose responsibility those essential objects are in a material degree committed.
Persuaded that the difference in the views taken on some points, from those which may prevail in the Executive Counsels, is combined with the purest zeal for the public good, I perceive in such a motive, & in that reasonable confidence which is expressed in the Constituted Authorities, a sufficient assurance that the conduct of my fellow Citizens at whose meeting you presided, will adapt itself to the course of measures, which may result from a further development & a comprehensive survey of our foreign relations.
For the expressions of personal regard & confidence towards me, I tender my sincere thanks and a return of my friendly wi⟨shes.⟩
J. M.
